Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19        PageID.49   Page 1 of 11




                              UNITED STATES DISTRCIT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN

CHERYL D. MGEE

         Plaintiff,                                  Case No. 18-cv-13231
vs.

MICHAEL ANDREWS &
ASSOCIATES, L.L.C.,

     Defendant.
__________________________________________________________________/

       DEFENDANT’S RULE 12(B)(6) MOTION TO DIMISS AMENDED
               COMPLAINT AND BRIEF IN SUPPORT

         Michael Andrews & Associations (“MAA”) states as follows for its Rule

12(b)(6) Motion to Dismiss Amended Complaint and Brief in Support:

                                  MOTION TO DISMISS

         1.        Cheryl McGee defaulted on a car loan and MAA was engaged by Ms.

McGee’s lender to collect the unpaid debt.               See Amended Complaint

(“Complaint”) at ¶¶9, 10; 14, ECF 13, PageID 41.

         2.        In response to MAA’s collection efforts, Ms. McGee told MAA she

was in financial hardship and could not pay the debt. See Complaint at ¶15,

PageID 41.

         3.        MAA nonetheless made “repeated” calls to Ms. McGee after being

informed that Plaintiff was unable to pay the debt. See Complaint at ¶¶16 – 17,

PageID 41 – 42. Ms. McGee characterizes the calls and “rude” and “demeaning”


03031711 v2} 15137-0030
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19           PageID.50   Page 2 of 11




and alleged that MMA “berated” Ms. McGee for buying a car she could not afford.

See Complaint at ¶¶18 – 20, PageID 42. A copy of the transcript of that call is

attached as Exhibit A.

         4.        Ms. McGee alleges that these allegations state a claim under various

provisions of the Fair Debt Collection Practices Act (“FDCPA”) because the calls

were “harassing and abusive;” because Ms. McGee notified MMA that she could

not pay the debt and because they were belittling. See Complaint at ¶¶30 – 32; 34,

PageID 44 - 45. Ms. McGee further alleges MMA violated the FDPCA because it

told Ms. McGee that it would “unilaterally repossess” the vehicle, “knowing it was

Plaintiff’s only means of transportation.” See Complaint at ¶33, PageID 44 – 45.

         5.        Ms. McGee does not allege that she asked MAA to cease making calls

in writing, as provided by 15 U.S.C. §1692c(c). Nor does Ms. McGee allege that

the calls were made at inappropriate hours or made in a way that created a pattern

of harassment.

         6.        Further, although Ms. McGee alleges it was unlawful for MAA to

threaten to “unilaterally repossess” a vehicle, this is not the law.             MCL

440.9609(1)(a) allows a secured creditor to satisfy a loan in default through

repossession without seeking recourse through the courts. See Title, attached as

Exhibit B.




03031711 v2} 15137-0030                       2
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19            PageID.51    Page 3 of 11




         7.        Because Ms. McGee’s allegations – even taken as true – fail to state a

claim under the FDCPA, MAA respectfully asks the Court to dismiss the Amended

Complaint, with prejudice.

         8.        Pursuant to Local Rule 7.1, MAA sought Plaintiff’s concurrence in

the motion and concurrence was denied.




03031711 v2} 15137-0030                        3
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19       PageID.52   Page 4 of 11




                                BRIEF IN SUPPORT



I.       Question Presented.

         Does the Amended Complaint state a claim for a violation of the FDCPA?



II.      Principal Authority.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)

Jeter v. Credit Bureau, Inc., 760 F.2d 1169, 1178 (11th Cir. 1985).

Kukawa v. Palisades Collection, LLC 614 F. Supp. 2d 788, 792 (E.D. Mich 2008)

Saltzman v. I.C. System, Inc., 09-10096, 2009 WL 3190359 at *7 (E.D. Mich.

September 30, 2009).




03031711 v2} 15137-0030                  4
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19             PageID.53   Page 5 of 11




I.       FACTS PLED IN COMPLAINT.

         Cheryl McGee defaulted on a car loan and MAA was engaged by the lien

holder to collect the unpaid debt. See Complaint at ¶¶9, 10, 14, PageID 41; Exhibit

B1. Ms. McGee told MAA she was in financial hardship and could not pay the

debt. See Complaint at ¶15, PageID 41. MAA nonetheless made “repeated” calls

to Ms. McGee and threatened to “unilaterally repossess” her car. See Complaint at

¶¶16 – 19, PageID 41 - 42. In one call, MAA “berated” Ms. McGee for buying a

car she could not afford. See Complaint at ¶20, PageID 42. The recording of the

call demonstrates the following concerning that allegation:

                   Okay, so what I have to label this as, Ms. McGee is that you are
                   unable to afford this vehicle, and that’s why I have to turn it
                   over, okay?

See Exhibit A at p. 2.

II.      ARGUMENT.

                   A.     Standard of review.

         Rule 12(b)(6) permits district courts to dismiss a complaint which fails “to

state a claim upon which relief can be granted.” To survive a motion to dismiss

under Rule 12(b)(6), Ms. McGee must show that her Complaint alleges facts


1
  The court may consider documents that are referred to in the complaint or central
to the claim on a Rule 12(b)(6) motion. Greenberg v. Life Ins. Co. of Virginia, 177
F.3d 507, 514 (6th Cir. 1999). If the allegations are different than the document,
the document trumps. Cates v. Crystal Clear Technologies, LLC, 847 F.3d. 530,
536 (6th Cir. 2017).
03031711 v2} 15137-0030                         5
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19       PageID.54    Page 6 of 11




which, if true, would entitle her to relief. First American Title Co. v. DeVaugh,

480 F.3d 438, 443 (6th Cir. 2007). Put another way, a complaint must contain

allegations to support all of the “material elements necessary to sustain a recovery

under some viable legal theory.” Weiner v. Klais & Co., 108 F.3d 86, 88 (6th Cir.

1997), emphasis added. Although the federal rules do not require detailed factual

allegations, “a plaintiff's obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of a

cause of action's elements will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007), internal citations and quotations omitted.       In the context of the

FDCPA, a plaintiff may not proceed if the “allegations do not plausibly describe a

debt collection practice that was unfair or unconscionable with respect to” the

plaintiff. Todd v. Collecto, 731 F.3d 734, 739 (7th Cir. 2013).

         B.        The Complaint Fails to Plead Facts to Support a Violation of
                   §1692c(a)(1), §1692d, §1692e or §1692f based on the calls.

         “The determination of whether a debt collection agency's telephone calls

 amount to actionable harassment or annoyance turns not only on the volume of

 calls made, but also on the pattern of calls.” Saltzman v. I.C. System, Inc., 09-

 10096, 2009 WL 3190359 at *7 (E.D. Mich. September 30, 2009). Here, the

 allegations do not support a finding that either the pattern or volume of calls

 suggests intent to harass or annoy. For example, Ms. McGee does not contend

 that the calls
03031711 v2} 15137-0030                    6
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19          PageID.55    Page 7 of 11




    were made “at a time and place known to be inconvenient”2 to Ms. McGee nor

    does she allege facts which support an inference that the volume or pattern of the

    calls was harassing. See e.g. Tye v. LJ Ross Assoc., 11-15195, 2013 WL 424765

    at * (E. D. Mich. February 4, 2013) (37 calls between August 1, 2011 and

    October 31, 2011 did not violate FDCPA, even though plaintiff asked defendant to

    cease communication); Tucker v. The CBE Group, Inc., 710 F. Supp. 2d 1301,

    1303 (M.D. Fla. 2010) (57 calls to non-debtor, including 7 on one day, was not a

    violation); Jones v. Rash Curtis * Assoc., 10-cv-0225, 2011 WL 2050195 (N.D.

    Cal. January 3, 2011) (179 calls over a year is not a violation); Arteaga v. Asset

    Acceptance, LLC, 733 F. Supp. 2d 1218, 1229 (E.D. Cal. 2010) (allegations of

    “daily” or “nearly daily” phone calls alone do not raise an issue of fact); Jiminez

    v. Accounts Receivable Management, Inc., 09-9070, 2010 WL 5829206 (C.D. Cal.

    November 15, 2010) (69 calls over 115 days, is not a violation); Waite v. Fin.

    Recovery Serv., Inc., 09-cv-02336, 2010 WL 5209350 (M.D. Fla. December 16,

    2010) (132 calls over 7 months was not a violation of the FDCPA).

         Ms. McGee does not allege that she informed MAA in writing to cease

    making phone calls. This is the remedy provided by the FDCPA and the statute


2
 Ms. McGee alleges that MMA “knew that its conduct was inconvenient” but does
not allege that the time and place of the calls were inconvenient. See Complaint at
¶31, PageID 44. The statute does not bar calls that are inconvenient generally,
only calls that were made at an inconvenient time and place. 15 U.S.C.
§1692c(a)(1).
03031711 v2} 15137-0030                     7
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19         PageID.56    Page 8 of 11




 does not recognize a cause of action based on an oral request to cease calling. 15

 U.S.C. §1692c(c); Slatzman v. I.C. System, Inc, 2009 WL 3190359 at * 6 – 7

 (E.D. Mich. Sept. 30, 2009); Erickson v. Messerli & Kramer, P.A., 2011 WL

 1869044 at * 7 (D. Minn. May 16, 2011). Because that is all that is alleged and

 because there is no pattern of harassing calls set forth, Ms. McGee’s claims based

 on the number of calls and the refusal to cease calls must be dismissed for failure

 to state a claim.

         C.        The Complaint Fails to Plead Facts to Support a Violation of
                   §1692d, §1692e or §1692f based on the threat to repossess
                   McGee’s car.

         A debt collector violates the FDCPA if it threatens to take legal action that

cannot be taken.          15 U.S.C. §1692d (barring abusive conduct generally);

§1692e(5); 1692f(6). Courts that are asked to decide whether the FDCPA was

violated by a debt collector threating to foreclose on a security interest “look to the

applicable state self-help repossession statute which identifies the circumstances

under which an enforcer of a security interest does not have a present right to the

collateral at issue.” Alexander v. Blackhawk Recovery & Investigation, LLC, 731

F. Supp. 2d 674, 679 (E.D. Mich. 2010). Michigan law allows a holder of a

security interest in a vehicle to repossess the vehicle through a non-judicial

foreclosure, as long as there is no breach of the peace. MCL 440.9609(2). There is

no allegation that MAA threated a breach of the peace and Ms. McGee admits she


03031711 v2} 15137-0030                    8
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19        PageID.57    Page 9 of 11




was in default on her car loan.          MAA therefore had an absolute right to

“unilaterally repossess” Ms. McGee’s vehicle on behalf of its client and did not

violate the FDCPA by informing Ms. McGee of its intent to effectuate a lawful

collection remedy.

                   D.     The Complaint fails to state a claim based on MAA’s
                          statement that Ms. McGee purchased an automobile she
                          could not afford.

         Ms. McGee’s claim that MAA’s statement to Ms. McGee that she purchased

a car she could not afford, does not state a claim under §1692d(2) or any other

section of the statute. Section 1692d(2) specifically proscribes the use of “obscene

or profane language or language the natural consequences of which is to abuse the

hearer or reader.” Section 1692d(2) is “is “meant to deter offensive language

which is at least akin to profanity or obscenity, and such offensive language might

encompass name-calling, racial or ethnic slurs, and other derogatory remarks.”

Bassett v. I.C. Systems, Inc., 715 F. Supp. 2d 803, 809 (N.D. Ill. 2010), citing Jeter

v. Credit Bureau, Inc., 760 F.2d 1169, 1178 (11th Cir. 1985).

Language that violates §1692d includes “name calling, racial or ethnic slurs, and

other derogatory remarks which are similar in their offensiveness to obscene or

profane remarks.” Jeter, 760 F.2d at 1178. Put another way, “when read in

context, subsection (2) was meant to deter offensive language which is at least akin

to profanity or obscenity.” Id.


03031711 v2} 15137-0030                    9
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19        PageID.58    Page 10 of 11




         Here, Ms. McGee alleges one comment that was not profane or obscene.

MMA merely told Ms. McGee that, because she repeatedly missed payments, it

determined that she could not afford the car and would take action accordingly.

See Exhibit A at p. 2. This does not state a claim under §1692d. Majeski v. I.C.

Sys., Inc., Case No. 08-C-5583, 2010 WL 145861 at *4 (N.D. Ill. Jan. 8, 2010)

(“Yelling and rude language, while disrespectful, does not by itself violate

§1692d.”); Thomas v. LDG Fin. Servs., Inc., 463 F. Supp. 2d 1370, 1373 (N.D. Ga.

2006) (asking debtor “what her problem was” because collector was making the

same salary as debtor did and collector was paying her bills, did not rise to the

level of harassment). Indeed, courts have held that calling a debtor a “liar” will not

state a claim. See e.g. Mammen v. Bronson & Migliaccio, LLP, 715 F. Supp. 2d

1210, 1219 (M.D. Fla. 2009) (saying “You’re lying” to debtor did not violate

FDCPA). In no way could the comment that Ms. McGee could not afford the car

(a statement which is true, as demonstrated by her inability to make her car

payments) be construed as “akin to profanity or obscenity” or in any other way the

type of statement the FDCPA was passed to prevent. Ms. McGee’s claim based on

the comment that she bought a car she could not afford fails to state a claim under

the FDCPA and must be dismissed.




03031711 v2} 15137-0030                  10
Case 2:18-cv-13231-AJT-MKM ECF No. 14 filed 01/03/19       PageID.59   Page 11 of 11




III.     CONCLUSION.

         Ms. McGee allegations detail a perfectly legal and appropriate effort by

MAA to collect a debt Ms. McGee admits she owes and stopped paying. None of

the conduct alleged violated any of the myriad of subsections pled and the

Complaint must be dismissed, with prejudice, accordingly.

                                 Respectfully submitted.

                                 MADDIN HAUSER ROTH & HELLER, P.C.

                                 /s/ Kathleen H. Klaus
                                 KATHLEEN H. KLAUS (P67207)
                                 Attorney for Defendant
                                 28400 Northwestern Highway, 3rd Floor
                                 Southfield, MI 48034
                                 (248) 359-7520
                                 kklaus@maddinhauser.com
Dated: January 3, 2019


                       CERTIFICATE OF SERVICE
       I hereby certify that on January 3, 2019, I electronically filed the
above document(s) with the Clerk of the Court using the ECF system, which
will send notification of such filing to the following: all counsel of record.


                                       /s/ Kathleen H. Klaus
                                       Kathleen H. Klaus (P67207)
                                       Attorney for Defendants
                                       28400 Northwestern Highway,
                                       3rd Floor
                                       Southfield, MI 48034
                                       (248) 359-7520
                                       kklaus@maddinhauser.com



03031711 v2} 15137-0030                  11
